 In the Matter of LOCAL294,INTERNATIONAL BROTHERI-loon OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN, AND HELPERS OF AMERICA,AFL,AND PETER J.POSTMAandWESTERN EXPRESSCOMPANY, INC.Case No. O-CC-119.Deeided September20,11950DECISION AND ORDEROn February 20, 1950, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had not engaged in unfair iabor.practices asalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel and Westernfiled exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings and conclusions of the TrialExaminer only insofar as they are consistent herewith.,1.The Trial Examiner found that the Respondents induced andencouraged Branford's employees to refrain from handling the West-ern trailer.However, he further found that Section 8 (b) (4) (A) ofthe Act was not violated, because the inducement was temporary and.its object was to give the Respondents an opportunity to learn fromBranford whether the continued use of the trailer violated Section 23Aof the Union's contract with Branford .2We do not agree.As the Trial Examiner found, Branford's use of the trailer did notviolate section 23A.Although the Respondents may have thoughtotherwise and although one object of the inducement may have been topermit the Respondents to determine the applicability of section 23A,'The General Counsel's request for oral argument is denied,as the record,exceptions, andbriefs, in our opinion,adequately present the issues and the positions of the parties.2As is fully setforth in the Intermediate Report,section 23Areserved to the Union theright to refuse to accept freight from or make deliveries to struck establishments.The contractis silent as to freight which is not itself"hot" within this definition, butwhich is in trailers lent by other struck carriers,such as western.91 NLRB No. 45.340 LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.341another object necessarily was to force Branford to cease doing businesswith Western until the determination of the applicability of the con-tract was made, and the Trial Examiner so found.We find nothing inthe Act itself or in its legislative history which would permit theestablishment of even a temporary secondary boycott where, as here,there is no applicable contractual provision.3Accordingly, contraryto the Trial Examiner, we find that the Respondents' inducementviolated Section 8 (b) (4) (A).As an additional reason for concluding that the Union did not violateSection 8 (b) (4) (A) of the Act, the Trial Examiner found that therecord did not establish that Branford's employees were encouraged torefuse to perform any services on the Western trailer "in the course oftheir employment."We cannot agree. The record affirmatively showsthat, because Western employees were then on strike, Branford plannedto depart from its ordinary practice in the case of a full or straight loadsuch as was here involved, and to direct its employees to unload thetrailer.In fact, Branford had already arranged with a third carrierto pick up the load and transship it to Syracuse in the trailer of thatthird carrier.Uncontradicted testimony shows, and the Trial Exam-iner found, that Branford's employees were called upon to unloadtrailers from time to time as part of their job.The fact that they hadnot yet been ordered to unload the particular Western trailer hereinvolved does not furnish the Union a defense for inducing and en-couraging them to refuse to unload the trailer when and if called uponto do so. Indeed, the record discloses that the employees knew thatBranford wanted them to unload the trailer, but they neverthelessfailed to do so.In view of our finding that the Respondents violated 8 (b) (4) (A),we find it unnecessary to pass on the Trial Examiner's refusal toadjourn the hearing in order to take the testimony of Dominick Dastoli.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent Local 294, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, AFL, and its agents, including Peter J. Postma,shall:1.Cease and desist from inducing or encouraging the employees ofNorth Branford Transportation Company, or any other employer, toengage in a strike or concerted refusal in the course of their employ-8Cf.Conway'sExpress,87NLRB 972. 3:42.DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to performany services, where an object thereof is to force or require anyemployer or other person to cease doing business with Western Ex-press Company, Inc.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Post at its Albany, New York, business office copies of the noticeattached hereto and marked Appendix A 4 Copies of said notice, tobe furnished by the Regional Director for the Second Region, shall,after being duly signed by a representative of the Respondent, beposted by said Respondent immediately upon receipt thereof and,maintained for a period of sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by said Re-spondent to insure that the notices are not altered, defaced, or coveredby any other material;(b)Notify the Regional Director for the Second Region in writing,within ten (10) days after the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER MuRDOC$ took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 294, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN, AND HELPERS OFAMERICA, AFLPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that :WE WILL NOT induce or encourage the employees of NorthBranford Transportation Company or any other employer toengage in a strike or a concerted refusal in the course of theiremployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities,4 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words "Decision and Order"the words"Decree of theUnited States Court of Appeals Enforcing." LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.343or to perform any services, where an object thereof is to force orrequire any employer or other person to cease doing business withWESTERN EXPRESS COMPANY, INC.LOCAL 294, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN, AND HELPERS OF AMERICA,AFL.Byof Officer)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Warren H. Leland,forthe General Counsel.Mr. Harry Pozefsky,of Gloversville,N. Y., for theRespondents.bir.CharlesD. Johnson,ofBaker, Hostetler&Patterson,of Cleveland, Ohio,forWestern.STATEMENT OF THE CASEUpon a charge filed on October 13, 1949, by Western Express Company, Inc.,(herein called Western), the General Counsel of the National Labor RelationsBoard,' by the Regional Director for the Second Region (New York, New York),issued a complaint on December 6, 1949, against the Respondents, Local 294,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, AFL (herein sometimes called the Union), and Peter J. Postma.The complaint alleged that the Respondents had engaged in and wereengagingin unfair labor practices affecting commerce within the meaning of Section 8(b) (4) (A) and Section 2 (6) and (7) of the National Labor Relations Act,as amended (herein called the .Act)' Copies of the complaint, the charge, anotice of hearing, and a notice of change of time of hearing, were duly servedupon the Respondents and Western.With respect to unfair labor practices, the complaint alleged that,since onor about September 15, 1949, the Union and Postma as the Union's vice-president and business agent, in violation of Section 8 (b) (4) (A) of the Act,have induced and encouraged and are inducing and encouraging the employeesof North Branford. Transportation Company (herein called Branford) to en-gage in a strike or a concerted refusal in the course of their employment touse,manufacture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform any service, an objectthereof being to force or require Branford to cease doing business with Western,by ordering, directing, and instructing its members to engage in concerted activi-ties in its behalf, in furtherance of said object.In their answer to the complaint, the Union and Postma admitted some ofthe allegations of the complaint, but denied that either of them hadcommitted1The General Counsel and the staff attorney appealing for him at the hearing are hereinreferred to as the General Counsel, and the National Labor Relations Board as the Board.2 61 Stat. 136. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices.The Union and Postma also asserted in their answerthe following five "separate and distinct defenses" (1) That the acts attributedto them by the complaint were legal since they were permitted by, and justifiedunder, the Union's existing separate agreements with both Western and Bran-ford;' (2) that the "inducement and encouragement" charged against themby the complaint were "addressed" to Branford, as employer, and not to itsemployees;. (3) that the acts attributed to them by the complaint were com-mitted in the proper exercise of "the right to strike and to participate in alabor dispute," as guaranteed by the Act; (4) that the injury to them whichwould result from an injunction "would create a far greater hardship" thanthe "small and inconsequential" "damage . . . if, any" to Western from a de-nial of the relief sought; and (5) that "the competent producing cause[s] ofthe acts [of the Respondents] complained of in the complaint" were Western'srefusal to reinstate, and its lockout of, employees in violation of the Act andof an agreement made by it with the Union and the Board on March 12, 1949,in settlement of prior charges of unfair labor practices filed against it by theUnion.Before the hearing in the present case was held, the General Counsel in-stituted a proceeding under Section 10 (1) of the Act in the United StatesDistrict Court for the Northern District of New York, seeking an injunctionagainst the Respondents pending a decision by the Board in the present case.The injunction proceeding was tried on November 29 and 30, 1949, before JudgeStephenW. Brennan, who, on January 11, 1950, issued an opinion in which,after considering the evidence, he stated :The relief deemed just and proper in this proceeding, as authorized bythe Act, is afforded by retaining this proceeding upon the docket of thisCourt, with the right of the parties to apply for permission to offer addi-tional evidence in the event that a charge of unfair labor practice of asimilar nature is filed against the respondents, which. is deemed sufficientto justify the granting of injunctive relief.(Dov.d8 v.Wine, Liquor &DistilleryWorkers Union, etc.,75 F. Supp. 447).Pursuant to notice, a hearing was held in the present case at Albany, NewYork, on January 31, and February 1, 1950, before the undersigned TrialExaminer designated by the Chief Trial Examiner.The General Counsel,Western, and the Respondents participated in the hearing. and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.At the beginning of the hearing,the undersigned denied a motion by Respondents' counsel to strike the com-plaint.During the course of the hearing, the undersigned granted a motion byWestern's counsel to strike from the Respondents' answer, the "Fifth Separateand Distinct Defense."'After' all available evidence had been adduced bythe parties, the General Counsel made a motion to adjourn the bearing for thepurpose of later taking the testimony of one Dominic Dastoli, who had beensubpoenaed but had not appeared as a witness for the General Counsel. Aftera statement by the General Counsel of the substance of the proposed testimonyofDastoli, the undersigned, being of the opinion that such testimony wasimmaterial, denied this motion.8The "hot cargo" clause thus referred to in the answer,is hereinafter quoted at lengthin the discussion of the facts of this case.'Item 5 in the enumeration of these defenses,supra. LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.345At the end of the hearing, the General Counsel, counsel for the Respondents,and counsel for Western orally submitted their argument upon the issues.Although the undersigned then advised counsel of their right to file briefs andrequests for findings of fact and conclusions of law within 15 days, none hasbeen received.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OFFACTI.COMMERCEWestern Express Company, Inc., a corporation of the State of Ohio, maintainsits principal office and place of business in Cleveland, Ohio, and terminals atCleveland, Ohio;, Erie, Pennsylvania ; Albany, New York ; Utica, New York ;Pittsfield, Massachusetts ; and Springfield, Massachusetts. It is an over-the-roadcommon carrier of general commodities in interstate commerce to and from,and between, the aforementioned cities. It operates under a certificate issuedby the Interstate Commerce Commission and transports approximately 1,000,000pounds of freight each day.During the year 1948, Western's gross revenueexceeded $3,000,000.Fidelo Secondino, an individual doing business at North Branford Transporta-tion Company,maintainsitsBranford, Connecticut, where it is engaged in the business of an. interstatemotor carrier operating from, to, and between Waterbury, Connecticut; Albany,New York ; Schenectady, New York ; and Springfield, Massachusetts.Duringthe year 1948, the gross revenue of this company exceeded $100,000.The Respondents in their answer admitted, and the undersignedfinds, thatWestern Express Company, Inc. and North Branford Transportation Companyare engaged in commercewithin the meaning of the Act.II.THE RESPONDENTSLocal 294, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, is a labor organization within themeaningof the Act.Peter J. Postma is its vice president.III.THE ALLEGEDUNFAIR LABOR PRACTICESA. The factsBetween June 27, 1949, and September 19, 1949, during a dispute betweenWestern and the Union as the collective bargaining representative of Western'struckdrivers, the truckdrivers who worked for Western out of its terminal atAlbany, New York, stopped work and picketed that terminal.The dispute andthe stoppage at the Albany terminal continued and were still current at thetime of the hearing in the present case.They did not extend,however, to thoseof the employees who worked out of Western'sSpringfield,Massachusetts,terminal,and who were not represented by the Union.At the time of the events in the present case, the Union represented thetruckdrivers of Branford with whom the Union has had no dispute.However,section 23 A of its collective bargaining contract with Branford, executed onAugust 1,1948 and effective until August 1, 1950, provided that :The Union reserves the right to refuse to accept freight from, or to makepickups from or deliveries to establishments where picket lines, strikes,walkouts, and lockouts exist. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about September 17, 1949, Branford delivered one of its 4railers toWestern at Springfield, Massachusetts, and, in return, received one of Western'strailers.This exchange of trailers (or boxes, or bodies, as they are also called) isa common practice among motor carriers, similar to that of the railroads inexchanging box cars.Fidelo Secondino, Branford's proprietor, could not re-member (nor was there any other evidence) whether the Branford trailer de-livered to Western, or the Western trailer delivered to Branford, contained anyfreight at the time of their exchange.The Western trailer thus received by Branford on or about September 17,was hauled by a Branford driver and tractor from Springfield to North Branford,Connecticut, Branford's home terminal, and then to New Haven, Connecticut.There it was loaded at the plant of B. H. Spinney & Company with a shipmentof sinks for Syracuse, New York.The trailer and freight were then hauled fromNew Haven to Waterbury, Connecticut, by a driver and tractor of the ThomasSecondino Company, whose proprietor is a brother of Branford's proprietor.From Waterbury, the haulage was by Branford's drivers and tractor to Bran-ford's terminal at Albany, New York, where the trailer arrived between 3 and 4o'clock in the morning of September 20.The undersigned finds, upon the testimony of Fidelo Seconding, Branford'sproprietor, that, in accordance with normal procedure, Branford would then havearranged for the haulage by Western of the Western trailer and its load fromAlbany to Syracuse, but that, because of the dispute between Western and theUnion, arrangements had been made by him to have the trailer and its loadcarried to Syracuse by the Gorea Motor Line.Branford employed only three truck drivers out of its Albany terminal.Two ofthem were local drivers who made local pickups and deliveries, and the thirdwas an over-the-road driver.ClintonMitchell, one of the two local drivers,testified without contradiction and the undersigned credits his testimony, that attimes he loaded or unloaded trailers, but that it was not his job to unload 'theWestern trailer when it came into the Albany terminal on September 20, becauseitwas a "straight load."All three of Branford's drivers at Albany were members of the Union. Al-though the group was too small for the Union to designate any one of the driversas a steward or acting steward.Driver Mitchell had undertaken at times topresent complaints on behalf of members of the group both directly to Branfordand also through the Union, thus coming into contact with the Union's vice presi-dent, Peter J. Postma, and its secretary-treasurer, Bob McCall.Furthermore,union communications to members were customarily mailed to Mitchell who,although not a shop steward, was for this purpose on the Union's mailing list.After the Western trailer was deposited at Branford's Albany terminal onSeptember 20 and shortly before 8 o'clock thatsame morning,Vice-PresidentPostma of the Union made a telephone call to the terminal. Driver Mitchellanswered the telephone in the absence of Terminal Manager Cooper. UponMitchell's identifying himself, Postma said, "Don't touch the [Western] body untilI talk with Cooper."When Cooper came into the terminal at about half past eight that morning,Mitchell told him that Postma had tied up the Westernbody.Postma calledCooper several times in the next few days but was unable to reach him. Then,on or about September 22, Cooper telephonedPostma and requested Postma torelease thetrailer.Postma refused, saying that "Secondino knew thatWestern LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.347was on strike and should never have sent [the trailer] to Albany in the firstplace."So far as the record discloses, this was their entire conversation.'There was no other communication between Branford and the Union con-cerning the trailer and it remained at Branford's Albany terminal with its freightfor 4 or 5 weeks.Moreover, during that time, according to Cooper's testimony,although he once asked Mitchell whether he would unload the trailer, he did so"kiddingly."B. ConclusionsThe question to be decided in the present case is whether, under the circum-stances outlined, the Union and Postma, as its agent, violated Section 8 (b) (4)(A) of the Act, through Postma's statement to Mitchell on the morning ofSeptember 20, "Don't touch the [Western] body until I talk with Cooper." Or,to put the question in the phraseology of Section 8 (b) (4) (A), did this state-ment by Postma to Mitchell "induce or encourage the employees of [Branford]to engage in . . . a concerted refusal in the course of their employment . . .to perform services" in connection with the Western trailer or its freight,for the purpose or "object" of "forcing or requiring" Brandford "to cease doingbusiness" with Western?Urging a negative answer to this question, the Respondents argue in substancethat Postma intended to dissuade Branford, and not its employees, from furtherhandling the Western trailer; that Postma, in,effect, asked Mitchell merely totransmit this message to Manager Cooper ; that his statement to Mitchell, there-fore,was obviously not calculated to induce or encourage Mitchell or any ofhis fellow employees to refrain from performing any services ; and that, evenif his statement to Mitchell be regarded literally as inducement or encourage-ment of Mitchell, it did not also constitute inducement or encouragement ofother employees of Branford. If this interpretation of the facts in the casewere sound, there would, of course, be no violation of Section 8 (b) (4) (A),since that subsection of the statute forbids only the inducement or encouragementofemployeesto engage inconcertedrefusals to perform services for certainspecified improper objectives and not the inducement or encouragement of asingle employee 8or even the direct coercion of anemployerto attain the sameends.'But the undisputed facts are not susceptible of the interpretation thus urgedby the Respondents. It may be true that, when Postma placed his telephonecall to Branford's terminal, he intended to speak to Manager Cooper, and throughCooper, to persuade Branford rather than its employees, not to continue handlingthe Western trailer and its freight.But, in Cooper's absence, instead of askingMitchell merely to transmit either such a, message to Cooper 8 or a simple request5The finding that Postma unsuccessfully telephoned Cooper several times, is based uponPostma's testimony.The finding concerning the eventual telephone conversation betweenthe two men,which Postma recalled but not in detail, is based upon Cooper's testimony.eGould d Preisner,82 NLRB 1195.4Sealright Pacific, Ltd.,82 NLRB 271;International Brotherhood of Electrical Workers,Local 501,AFL (Samuel Langer),82 NLRB 1028;International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local294, A.F. of L. (Henry V.Rabonin, d/b/a Conway's Express),87NLRB 972.8The undersigned expresses no opinion as to whether, under some circumstances, thecommunication by a union to an employer through its employees, of a request that theemployer refrain from handling"hot" cargo,might not constitute inducement. and encourage-mentof the employee-messengers contrary to Section8 (b) (4) (A)of the Act.Sufficeto say, that was not the situation in the present case. 348DECISIONS OF NATIONALLABOR RELATIONS BOARDthat Cooper call him, Postma told Mitchell not to touch the Western traileruntil Postma could discuss the matter with Cooper.Mitchell was not a super-visor or' a managerial representative and Postma's explicit direction thatMitchell should not handle the Western trailer must therefore be viewed, not asthe originally intended attempt to dissuade Branford, but as encouragement ofMitchell as one of Branford's employees to refrain at least temporarily fromthe performance of any service in connection with the Western trailer.Further-more, in view of Mitchell's customary role as transmitter of the Union's messagesto his fellow drivers and union members, Postma's statement must be regardedas having been intended not only for Mitchell but also for his fellow employeesand thus, as constituting encouragement of all of them not to perform anyservices in connection with the Western trailer until Postma spoke to Cooper.The Respondents apparently contend that the mere use of Western's trailerby Branford on this single exchange. of trailers did not constitute "business"between them and, therefore, that the Respondents' opposition thereto cannotbe regarded as having as its object the forcing or requiring of Branford "tocease doing business" with Western within the meaning of Section 8 (b) (4) (A)of the Act ° Just what the basis of this contention might be is not clear fromthe record unless they be (1) that in using Western's trailer, Branford was notdoing businesswithWestern, but doing businessforWestern, i. e., by carryingWestern's freight during its difficulties with the Union; l° (2) 'that there wasno arrangement for pecuniary compensation or profit flowing from the .exchangeof trailers; and (3) that there was no prior established practice of exchange.between these two particular carriers and, therefore, nogeneral courseof busi-ness between them which could be interrupted.The undersigned rejects thesearguments.The first has no foundation in the facts of the present case sincethe freight carried on the trailer wasnotWestern's freight and there is noevidence of Western's and Branford's being jointly interested in the operationof the trailer.As to the other two arguments, the undersigned believes it clearthat the Congress never intended to limit the protection afforded neutral em-ployers from secondary boycotts by Section 8 (b) (4) (A) of the Act, to business.relationshipswith other employers which were established, continuing, andcalculated in and by themselves to show a profit to either of the parties.We turn now, however, to the points in the present case which convincethe undersigned that the evidence does not support a finding that the Respondentsviolated Section 8 (b) (4) (A).The first of these points is raised by the Respondents' contention that, by itsacceptance of the provisions of. section 23 A of its contract with the Union,Branford hasassentedin advance to refusals by its employees to transport orotherwise handle freight in the trailers of struck employers.They argue, there-fore, upon the authority of the Board's recent decision in theConwaycase,19(in which an identical contractual provision was construed and applied), thatthe Union's inducement and encouragement of Branford's employees not to°While sucha contention was not included in the oral argument of Counsel for theRespondents at the end of the hearing,itwas suggested by remarks made by him in oppo-sition to the General Counsel's motion to adjourn the hearing so that the testimony ofDominic Dastoli might be taken(see Statement of the Case,supra),and also by certainlines of his examination of the witnesses.10 See, for example,Douds v. Metropolitan Architects,75F. Stipp. 672 (D.C., N. Y.), andalso theConwaycase,supra(with reference to the relationship between Conway Expressand Middle Atlantic Transportation Co.).11Supra. LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.349handle the Western trailer or its freight cannot be held to have had as their"object" the"forcing or requiring"of Branford "to cease doing business" withWestern, but must be regarded, rather, as the exercise by the Union and Bran-ford's employees of their preexisting lawful right, assented to by Branford inthe contract.Upon the facts now known and already found in this Report, section 23 Aof the contract did not justify a refusal by Branford's employees to handle theWestern trailer, since the trailer. in fact contained no freight which either wasreceived from, or was to be delivered to "establishments where picket lines,strikes,walkouts and lockouts exist[ed]."But this was not known to theUnion when Postma spoke to Mitchell. On the contrary, it was certainly notunreasonable for the Union and Postma to believe, at least until explained ordenied Branford, that the box might contain freight to be delivered to, orthrough,Western's struck Albany terminal, and therefore, fall within section23 A of the contract.12 Postma's suspicion to this effect and his intention torely upon the contract in dissuading Branford directly from further handlingof the box, and not to rely upon employee-pressure, appear both in his statementsto Mitchell on September 20 and to Manager Cooper several days later. Thus,he directed Mitchell merely not to touch the traileruntil Postma could discussthematter with Cooper.And, in shortly thereafter explaining the tie-tip toCooper, he said that it was because Branford "knew that Western was on strikeand should never have sent [the trailer] toAlbanyin the first place."AlthoughBranford could then have explained to Postma the facts which removed thecase from the application of section 23 A, it failed to do so.Consequently, it appears that, although Postma induced and encouragedMitchell and the othei driverstemporarilyto refrain from handling the Westerntrailer, he did so, not to force or require Branford to stop using the traileragainst its will, but to permit him the effective opportunity to learn from Bran-ford whether the continued use of the trailer violated section 23 A and if so,to invoke the contract and to persuade Branford to observe it, It cannot, there-fore, be assumed that, if Branford had explained the facts to Postma as beingoutside section 23 A and had insisted upon its employees' handling the trailer,the Union or Postma would have encouraged the employees to refuse. The under-signed accordingly concludes that the evidence does not warrant a finding thatPostma's inducement and encouragement of Branford's employees to refuse tohandle the Western trailer until Postma could speak to Manager Cooper, hadas their "object" "the forcing and requiring" of Branford "to cease doing busi-ness" with Western in violation of Section S (b) (4) (A).There is an additional reason for concluding that the evidence does not dis-close a violation of Section S (b) (4) (A) of the Act.While it has been foundthat the Respondents induced and encouraged Branford's drivers concertedlyto refuse to handle the Western trailer until Postma spoke to Manager Cooper,it does not appear, as required by Section S (b) (4) (A), that they would havebeen called upon to do so "in the course of their employment."As Mitchellcredibly testified, the drivers were not called upon to unload a full trailer, suchas the Western trailer, which had not reached its destination.Furthermore,as Secondino testified, he had arranged with another carrier to haul the trailer13 In this connection, it will be recalled that it has been found upon Fidelo Secondino'stestimony,that in the normal interlining of a full load on another carrier's trailer, Bran-ford would have delivered the-trailer with its load to the owner-carrier(in this caseWestern)for further carriage. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom Albany to Syracuse. The record therefore does not support any findingas to what "services" Branford's employees were encouraged to refuse to perform"in the course of their employment."For the foregoing reasons, the undersigned concludes that the evidence war-rants no finding that the Respondents committed unfair labor practices withinthe meaning of Section 8 (b) (4) (A) of the Act and will therefore recommendthat the complaint be dismissed.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.WesternExpress Company,Inc. and Fidelo Secondino,an individual doingbusiness as North Branford Transportation Company, are engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Local 294,International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL, isa labor organization within the meaning'of Section 2 (5) of the Act.3.The aforesaid Local 294 and Peter J. Postma, its vice president,have notengaged in unfair labor practices within the meaning of the Act.[Recommended Order omitted from publication in this volume.]